Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 27, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

  155889                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  In re PETITION OF WAYNE COUNTY                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  TREASURER FOR FORECLOSURE.
  _________________________________________
  WAYNE COUNTY TREASURER,
          Petitioner-Appellee.
  v                                                                 SC: 155889
                                                                    COA: 337847
                                                                    Wayne CC: 16-007539-CH
  MOURICE NEAL,
           Respondent-Appellant,

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 10, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 27, 2018
           p0326
                                                                               Clerk